DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed on October 28, 2021 via RCE. Claims 1, 2, 4-7, 9-11, 13-16, 18, 19, and 21 are currently pending, of which claims 1, 6, 10, 15, 18, and 21 are currently amended. Claims 3, 8, 12, 17, 20, and 22 were previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
Response to Arguments
Specification
Applicant’s amendment to the Specification have been fully considered and are entered. The amendment does not add new matter.

Claim Objections
Applicant has amended the claims at issue but objections still remain. The second wherein clause should end with a comma, not a semi-colon. Additionally, it 

Rejections Under 35 USC 112
Applicant has amended the claims at issue and the previous rejections under 35 USC 112(b) have therefore been withdrawn.

Prior Art Rejections
Applicant’s arguments with respect to the previously cited art have been fully considered and are either not persuasive or moot.
Applicant first argues that in Missig, “the icon disappears from the corner of the dialog box and appears at the edge” and that “the responding condition of Missig is different from our technical solution”. See Remarks 11-12. Examiner respectfully disagrees. The icon appears at the corner of the dialog box and is not at the edge (i.e., the dock) when it is active on the display. There is some type of user input, whether it is a drag gesture or a dismissal, that returns the icon to the edge. For example, “the iconic representation 416 of the digital assistant is moved to the home location on the dock 408 in response to a predetermined voice input 424”. See Missig Fig. 4F and paras. [0141-142] and [0152]. Applicant additionally points to a separate embodiment of Missig and argues that “the icon 416 does not change its position with the displaying of the dialog box for receiving user instructions” and thus teaches away from the claimed features. See Remarks 12; see also Missig Figs. 6A-6O. These arguments are not persuasive and are a mischaracterization of the rejection below. This is a different See Id. at para. [0180]. The citations in Missig below are regarding the movement of the icon to and from the edge. As shown in the citations, the icon is not always docked at the edge. Applicant cannot point to a separate embodiment/use case and claim it is teaching away when the use case/embodiment cited is ignored.
Applicant further argues that “the deactivation of the virtual assistant session in Hindi” does not change “its position in response to the user no longer participating in sessions.” See Remarks 12-13. Examiner respectfully disagrees with this position as well. As a reminder, the rejection is one of obviousness under 35 USC 103 in light of both Missig and Hindi. Missig clearly teaches the dismissal of the icon back to the edge, as discussed above. See Missig Fig. 4F and para. [0152]. The combination that is being made is that instead of the user saying “Thank you, that’d be all” (for example), the dismissal is time-based using the time-outs of Hindi, therefore returning to the tray. The timeouts of Hindi are replacing the express user-dismissal/verbal input of Missig. Hindi teaches multiple disinterested criteria. In this case, “a device determines that the user is disinterested in (e.g., not engaged with) the virtual assistant session, and the device deactivates the virtual assistant session…” See Hindi Fig. 8B and para. [0263]. As this functionality is applied to Missig, the dialog box appears in response to the voice activation and when the final result of Hindi is presented, the virtual assistant is deactivated and the icon of Missig returns to the dock/tray (or, edge).
Applicant additionally argues that the “fully hidden” nature of claim 6 is not taught by Witkowski and that the new amendments to representative claim 1 distinguish when half of the virtual speech assistant icon is displayed and when the full size is displayed. See Remarks 14-15. These arguments are moot and new reference Robertson has been introduced for these limitations in both the independent claims and representative claim 6. As a first note, Examiner does not see a functional difference between a “half” and a reduced size version of the icon. If Applicant desires more patentable weight to this “half”, Examiner encourages language that could support the functional relevancy of this “half” as opposed to a “reduced size”. Nevertheless, Robertson teaches these limitations of the claim. See Robertson Figs. 6-7 and paras. [0042-44]: user drag movement for object to cross a periphery boundary. The cited Figures also show half of the icon on the stable region and half in the progressive shrink region. This is being applied to the edge of Missig, where a user could drag the icon to and from the edge and only half of it would be displayed at the edge. The “fully hiding” language of claim 6 is no longer required and Robertson teaches the “displaying the half” language. If Applicant desires both of these instances to occur, there needs to be more specific language as to how and when they occur individually.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Claim Objections
Claims 1, 10, and 18 are objected to for the following informalities:
Claim 1 recites three wherein clauses, with the second wherein clause ending in a semi-colon (“;”) when it should end with a comma (“,”). Furthermore, the second wherein clause, being the penultimate wherein clause, should also contain an “and” linking the second and third wherein clauses. Examiner encourages the following , and…”
Claims 10 and 18 recite similar language and are objected to for at least the same reasons therein.
Claim 10 additionally recites “to implement method for…” in line 6, and this appears to be a typographical error and should recite “to implement a method for…”
Appropriate correction is required.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 10, 11, 14, 15, and 18 is/are rejected 35 U.S.C. 103 as being unpatentable over Missig et al. (U.S. Publication No. 2014/0218372) and further in view of Hindi et al. (U.S. Publication No. 2019/0369748; hereinafter “Hindi”) and Robertson et al. (U.S. Publication No. 2004/0165010; hereinafter “Robertson”).
As per claim 1, Missig teaches a method for controlling a virtual speech assistant, comprising: displaying a virtual speech assistant icon in a full size in a floating object [on an edge of] a human-machine interaction interface of a user device after the user device is enabled; receiving a speech instruction when a microphone of the user device is enabled; and performing an operation according to the speech instruction, and producing a speech output corresponding to an operation result of the operation (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input. The user can provide voice input and the assistant can respond confirming the operation as requested by the user),
and displaying the virtual speech assistant icon dynamically according to the operation result (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input. The user can provide voice input and the assistant can respond confirming the operation as 
However, while Missig teaches a/the floating object, Missig is not explicit about the icon in a floating object on an edge of the interface. Nevertheless, Missig does teach multiple embodiments of the icon object along the edge (See Missig Figs. 4A-7V and paras. [0139-140], [0152-153], and [0174-175]: assistant icon shown in various locations along the dock or other edges of the interface. One of ordinary skill in the art would recognize that the user can float the virtual assistant wherever and the icon can be docked or undocked accordingly. Additionally, one of ordinary skill would recognize that the user input in the embodiment focused on above could be made anywhere on the screen, including near an “edge” of the user interface).
Furthermore, while Missig teaches the edge and appears in a corner of the floating dialog box (See Missig Fig. 4C-4F and paras. [0141-142] and [0152]), Missig does not explicitly teach wherein in response to displaying a floating dialog box for the speech instruction received, the virtual speech assistant icon disappears from the edge of the human-machine interaction interface and appears in a corner of the floating dialog box; and wherein in response to not displaying the floating dialog box, the virtual speech assistant icon disappears from the corner and appears at the edge.  Missig does teach that the digital assistant can be suspended after a period of inactivity (which could be when dialog has ceased), and therefore one of ordinary skill could recognize that this can be in response to not displaying the dialog box, the virtual speech assistant icon disappears from the corner and appears at the edge (See Missig Figs. 4A-5C and paras. [0134] and [0152]).
Regardless, while Missig teaches wherein in response to displaying a floating dialog box for the speech instruction and the virtual speech assistant icon disappears from the corner and appears at the edge as well as a corner of the floating dialog box (See Missig Figs. 4A-4E and paras. [0141-142] and [0152]), Hindi teaches the virtual speech assistant icon disappears from the edge of the human-machine interaction interface and appears in a [corner of the floating dialog box], and in response to not displaying the floating dialog box, the virtual speech assistant icon disappears from the corner and appears at the edge (See Hindi Fig. 8B and paras. [0153], [0263-267] and [0299]: virtual assistant activated on the screen – which can be activated by verbal input – and presented to the user. When the dialog is finished, the virtual assistant closes. As this functionality is applied to Missig, the dialog box appears in response to the voice activation and when the final result of Hindi is presented, the virtual assistant is deactivated and the icon of Missig returns to the dock/tray).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icons of Missig with the deactivation methods of Hindi. One would have been motivated to combine these references because both references disclose interacting with a virtual assistant interface, and Hindi enhances the user experience by providing a variety of ways for the inactivity of Missig to be expanded upon while also moving the icon of Missig without any additional steps, such as via voice command.
wherein the method further comprises: displaying a half of the virtual speech assistant icon at the edge in response to dragging by a user the virtual speech assistant icon towards outside of a screen, and displaying the virtual speech assistant icon in the full size at the edge in response to dragging by the user the virtual speech assistant icon towards inside of the screen.
As a first note, Examiner does not see a functional difference between a “half” and a reduced size version of the icon. If Applicant desires more patentable weight to this “half”, Examiner encourages language that could support the functional relevancy of this “half” as opposed to a “reduced size”. Nevertheless, Robertson teaches these limitations of the claim (See Robertson Figs. 6-7 and paras. [0042-44]: user drag movement for object to cross a periphery boundary. The cited Figures also show half of the icon on the stable region and half in the progressive shrink region. This is is being applied to the edge of Missig, where a user could drag the icon to and from the edge and only half of it would be displayed at the edge; para. [0048]: can return objects to the stable region from the periphery position, one of ordinary skill would recognize can be performed by the dragging as well).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icon of Missig with the icon/object display of Robertson. One would have been motivated to combine these references because both references disclose interacting with objects on a user interface display with different portions of content (i.e., edges versus main display), and Robertson 

As per claim 2, Missig/Hindi/Robertson further teaches the method of claim 1, after receiving the speech instruction, further comprising: displaying the floating dialog box, and displaying a text corresponding to the speech instruction in the floating dialog box (See Missig Fig. 4D-4E and para. [0148]: user can provide voice input and receive confirmation from the digital assistant; paras. [0079] and [0124]: output can be provided as text message or visual output).

As per claim 5, Missig/Hindi/Robertson further teaches the method of claim 1, wherein, the virtual speech assistant icon is displayed in a set area of the human-machine interaction interface (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input).

As per claim 6, Missig/Hindi/Robertson teaches the method of claim 5. Missig teaches and displaying the virtual speech assistant icon in the set area when a hiding-cancelling instruction is received (See Missig Figs. 4A-4F and paras. [0139-140] and [0148]: user can activate a digital assistant icon that remains stationary at the location where the user provided input, which would include one that was previously closed or hidden). However, while Missig teaches dragging instructions for the virtual assistant fully hiding the virtual speech assistant icon or displaying the half of the virtual speech assistant icon when an instruction for dragging the virtual speech assistant icon out of the set area is received.
Robertson teaches these limitations of the claim (See Robertson Figs. 6-7 and paras. [0042-44]: user drag movement for object to cross a periphery boundary. The cited Figures also show half of the icon on the stable region and half in the progressive shrink region. This is is being applied to the edge of Missig, where a user could drag the icon to and from the edge and only half of it would be displayed at the edge, which is outside of the set area that the virtual speech assistant icon of Missig is active; para. [0048]: can return objects to the stable region from the periphery position, one of ordinary skill would recognize can be performed by the dragging as well).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Missig with the teachings  of Robertson for at least the same reasons as discussed above in claim 1.

As per claims 10, 11, 14, and 15, the claims are directed to an apparatus that implements the same features as the method of claims 1, 2, 5, and 6, respectively, and are therefore rejected for at least the same reasons therein. Moreover, Missig teaches one or more processors, and a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement method for controlling a virtual speech assistant,
As per claim 18, the claim is directed to a storage medium that implements the same features as the method of claim 1, and is therefore rejected for at least the same reasons therein. Furthermore, Missig teaches a non-transitory storage medium having instructions stored thereon that, when executed by a computer, causes the computer to implement a method for controlling a virtual speech assistant, comprising the features of the method of claim 1 (See Missig paras. [0092-97]: device hardware).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig/Hindi as applied above, and further in view of Cronin (U.S. Patent 9,509,799 B1).
As per claim 4, while Missig/Hindi teaches the virtual speech assistant icon, Missig/Hindi does not explicitly teach displaying the virtual speech assistant icon dynamically according to a setup of a preset reminder message when the user device is enabled, wherein, the preset reminder message comprises at least one of a festival, a solar term, news or weather information.
Cronin teaches these limitations of the claim (See Cronin cols. 8:15-67 to 9:1-3: user can be notified of various news feeds, weather updates, or other report settings that can be configured to be retrieved from a personal assistant server. This in turn would be provided by the virtual assistant of Missig; see also col. 9:20-32: voice commands to retrieve the various status reports the user desires).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant of Missig/Hindi with the notifications and reports of Cronin. One would have been motivated to combine these references 

As per claims 13, the claim is directed to an apparatus that implements the same features as the method of claim 4, and is therefore rejected for at least the same reasons therein.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig/Hindi/Robertson as applied above, and further in view of Witkowski et al. (U.S. Publication No. 2017/0277424; hereinafter “Witkowski”).
As per claim 9, while Missig/Hindi/Robertson teaches the method of claim 1, wherein, when the virtual speech assistant icon is displayed on the human-machine interaction interface (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input), Missig/Hindi/Robertson does not explicitly teach a preset priority of the virtual speech assistant icon with respect to an application that is running on the human-machine interaction interface is used for reference, when the priority of the virtual speech assistant icon is above that of the application that is running on the human-machine interaction interface, the virtual speech assistant icon is displayed above the application, and when the priority of the virtual speech assistant icon is lower than that of the application that is running on the human-machine interaction interface, the application that is running on the human-machine interaction interface is displayed by overlaying it over the virtual speech assistant icon.
Witkowski teaches these limitations of the claim (See Witkowski paras. [0204-205]: the icons can be hidden in certain instances, such as when the full user interface is launched. This would mean that the icon, such as the icon of Missig/Hindi/Robertson, is hidden when a particular application has an undefined priority associated therewith, such as the undefined way the priority is selected in the claim language. Thus, when the application is not activated in a full-screen way, the icon would not be hidden out of view).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icons of Missig/Hindi/Robertson with the priorities of Witkowski. One would have been motivated to combine these references because both references disclose interacting with icons presented to the user on a user interface, and Witkowski enhances the user experience by providing an intuitive way to seamlessly present the icons of Missig to the user so that important information is not occluded by an unnecessary or unwelcome icon.

Claims 7, 16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig/Hindi/Robertson as applied above, and further in view of Sandler et al. (U.S. Publication No. 2013/0179779; hereinafter “Sandler”).
As per claim 7, while Missig/Hindi/Robertson teaches the method of claim 1, as well as the display of the virtual speech assistant icon, Missig/Hindi/Robertson does not displaying the virtual speech assistant icon dynamically when no speech instruction is received within a preset period.
Sandler teaches these limitations of the claim (See Sandler paras. [0019-20]: animations can be triggered to engage the user while the avatar is awaiting input from the user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icons of Missig/Hindi/Robertson with the dynamic display of Sandler. One would have been motivated to combine these references because both references disclose interacting with a virtual assistant, and Sandler enhances the user experience by providing a more personalized environment where the user can visualize a more human-like approach to seeking and retrieving the information of Missig/Hindi/Robertson, while also allowing the user to easily recognize when the assistant is readily awaiting input.

As per claim 19, while Missig/Hindi/Robertson teaches the method of claim 1, as well as virtual speech assistant icon, Missig/Hindi/Robertson does not explicitly teach wherein the virtual speech assistant icon is dynamically displayed by at least one of expression changes, movement changes, changes of clothes, or a bubble display of the virtual speech assistant icon according to the operation result.
Sandler teaches these limitations of the claim (See Sandler para. [0019-20]: animations can be triggered to engage the user while the avatar is awaiting input from 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Missig/Hindi/Robertson with the teachings of Sandler for at least the same reasons as discussed above in claim 7.

As per claims 16 and 21, the claims are directed to an apparatus that implements the same features as the method of claims 7 and 19, respectively, and are therefore rejected for at least the same reasons as discussed therein.























Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hinckley et al. (U.S. 2011/0209089) discloses reducing sizes of icons/objects when dragged towards a region on the edge of a display screen (See Fig. 5).

Thorsander et al. (U.S. 2013/0227490) discloses reducing/expanding sizes of interface objects/icons on the edge of a screen (See Fig. 7).

Hinckley et al. (U.S. 2011/0209093) discloses dragging icons/objects from the edge of the screen at a reduced size and placing the icon on the main screen/canvas (See Fig. 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Klicos/
Primary Examiner, Art Unit 2145